HILL, Judge.
This is an appeal from a judgment entered on a directed verdict for defendant at the close of plaintiffs-appellants’ evidence in a malpratice case against defendant-ap-pellee, a dentist.
Only two points are assigned in appellants’ statement of “points on appeal.” The first one has been abandoned, and the second asserts that: “The court erred in not sustaining Plaintiffs’ Motion for Peremptory Instruction for them.” Only a partial record has been designated by appellants and filed in this court. CR 75.04 required the filing of a “concise statement of the points on which” appellants intended to rely on the appeal.
The only question properly raised on this appeal is whether appellants were entitled to a directed verdict at the close of plaintiffs’ evidence. Clearly the trial court had no power to cut off defendant’s right to present his case, if he so desired, by sustaining a motion of the plaintiffs for a directed verdict at the close of their case.
The judgment is affirmed.
All concur.